Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that " determining, based on the received first pilot signal, a downlink channel gain matrix corresponding to the N first antenna ports, wherein N is an integer greater than 0; determining, based on the downlink channel gain matrix corresponding to the N first antenna ports, a first weight matrix corresponding to the N first antenna ports… determining a second weight matrix based on the PMI, wherein the second weight matrix represents downlink channel information corresponding to P receiving ports; and determining, based on the first weight matrix and the second weight matrix, downlink channel information that corresponds to the N first antenna ports and that corresponds to the M second antenna ports". This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the claim language.  Thus, claim 1 is novel.  For similar reasons, claims 10 and 18 are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2019/0199553); Park discloses receiving sounding reference signal (SRS) resource indication (SRI) and precoding indication from a base station; and transmitting an uplink to the base station by applying precoding indicated by the precoding indication on an antenna port of an SRS transmitted within .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN D BLANTON/Primary Examiner, Art Unit 2466